Broyles, C. J.
1. The charge upon the subject of punitive damages was authorized by the pleadings and the evidence, and was- not subject to any of the exceptions taken.
2. The charge of the court as a whole was full and clear and a correct presentation of the law applicable to the facts of the case, and was not subject to any of the criticisms made upon it in the motion for a new trial.
3. The verdict was authorized by the evidence, and this court, under the facts of the case, cannot hold that it was excessive. The overruling of the motion for a new trial was not error for any reason assigned.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Nathan Harris, for plaintiff in error.
G. H. Porter, contra.